Exhibit 10.17
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is made and entered into as of this
19th day of May, 2014 by and between Pentair Ltd., a Swiss company limited by
shares (Aktiengesellschaft) (along with any successor thereto, the “Company”),
and Charles A. Haggerty (“Consultant”).
RECITAL
The Company desires to engage Consultant to provide certain services to, for and
on behalf of the Company, and Consultant is willing to be retained as a
consultant to provide such services to the Company, all on the terms set forth
below.
AGREEMENT
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1.    Services. During the Term (as defined below), Consultant shall provide to
the Company the services (“Services”) set forth in Exhibit “A” attached hereto,
in accordance with the terms and conditions of this Agreement.
2.    Compensation for Services Rendered. The Company shall pay to Consultant
the fees set forth in Exhibit “B” attached hereto, in accordance with the terms
and conditions of this Agreement, for the Services provided to, for and on
behalf of the Company during the Term.
3.    Term of Agreement. The term of this Agreement shall commence on May 20,
2014 and, unless otherwise terminated as provided herein, shall continue for
thirty (30) months thereafter (the “Term”). This Consultant may terminate this
Agreement prior to the end of the Term upon thirty (30) days’ prior written
notice to the Company. Such termination shall be effective in the manner and
upon the date specified in said notice and shall be without prejudice to any
claims which either party may have against the other. This Agreement shall
automatically terminate prior to the end of the Term upon either (a) the death
of Consultant or (b) the date of the Company’s notice to Consultant of the
breach of his obligations under Section 5. The Company shall be obligated to
compensate Consultant for Services actually performed up to the effective date
of termination. Termination shall not relieve Consultant of his continuing
obligations under this Agreement.
4.    Nature of Relationship. At all times during the performance of any
Services under this Agreement, Consultant shall be acting and discharging his
duties and responsibilities as an independent contractor with respect to the
Company. Consultant shall not act as an agent and shall not be deemed an
employee of the Company for the purposes of any employee benefit program, income
tax withholding, FICA taxes, unemployment benefits or otherwise. Consultant
shall not enter into any agreement or incur any obligations on the Company’s
behalf, or commit the Company in any manner, without the Company’s prior written
consent.
5.    Confidentiality.
(a)Consultant agrees that he shall not use (except for the Company’s benefit) or
divulge to any person, either during the term of this Agreement or thereafter,
any of the Company’s confidential information of any kind whatsoever that is
acquired by Consultant, including any of the Company’s nonpublic financial,
strategic or technical information; any of the Company’s designs, business
plans, marketing plans, cost or pricing information, internal memoranda,
formula, development programs, sales methods, customer, supplier, sales
representative, distributor or licensee lists, mailing lists, customer usages or
requirements or computer programs; any other information of the Company
constituting “trade secrets” under applicable law; or any other confidential or
propriety technical or business information of any kind whatsoever. For purposes
of the foregoing sentence, the term “Company” shall include all subsidiaries of
the Company. Consultant further agrees that upon termination of this Agreement,
Consultant will turn over to Company any records, notes, data, information or
other material acquired or compiled by Consultant in carrying out the terms of
this Agreement.
(b)Consultant represents that his performance of the terms of this Agreement
does not and will not conflict with the terms of any agreement to keep in
confidence proprietary information and trade secrets acquired in confidence or
in trust prior to his consulting relationship with the Company. Consultant will
not disclose to the Company, or induce the Company to use, any confidential or
proprietary information or material belonging to any third party.


--------------------------------------------------------------------------------


(c)Consultant represents that he is not presently retained by any entity that
develops, markets or sells services or products competitive with those of the
Company or its subsidiaries, and agrees that he will not accept such retention
during the term of this Agreement without prior written approval of the Company.
6.    Notices. Any and all notices which are required or permitted to be given
by any party to any other party hereunder shall be given in writing, sent by
registered or certified mail, or by electronic communications (including
telegram or facsimile) followed by a confirmation letter sent by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or messenger service, with the charges therefore prepaid, addressed to such
party as follows:
Notices to the Company shall be sent to:
Attn: General Counsel
Pentair Ltd.
5500 Wayzata Blvd., Suite 800
Golden Valley, MN 55416
Fax: 763-656-5403
Notices to Consultant shall be sent to his most recent address then on file with
the Company.

7.    Entire Agreement and Modifications. This Agreement, including the exhibits
hereto, constitutes the entire understanding between the parties pertaining to
the subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, pertaining to such
subject matter. There are no warranties, representations or other agreements
between the parties, in connection with the subject matter hereof, except as
specifically set forth herein. No supplement, modification, waiver or
termination of this Agreement shall be binding unless made in writing and
executed by the party thereto to be bound.
8.    Waivers. No term, condition or provision of this Agreement may be waived
except by an express written instrument to such effect signed by the party to
whom the benefit of such term, condition or provision runs. No such waiver of
any term, condition or provision of this Agreement shall be deemed a waiver of
any other term, condition or provision, irrespective of similarity, or shall
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided. No failure or delay on the part of any party in
exercising any right, power or privilege under any term, condition or provision
of this Agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege.
9.    Severability. In the event that any one or more of the terms, conditions
or provisions contained in this Agreement should be found in a final award or
judgment rendered by any court of competent jurisdiction to be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining terms, conditions and provisions contained herein shall not in any
way be affected or impaired thereby, and this Agreement shall be interpreted and
construed as if such term, condition or provision, to the extent the same shall
have been held invalid, illegal, or unenforceable, had never been contained
herein, provided that such interpretation and construction is consistent with
the intent of the parties as expressed in this Agreement.
10.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, notwithstanding the fact
that one or more counterparts hereof may be executed outside of the state, or
one or more of the obligations of the parties hereunder are to be performed
outside of the state.
11.    Remedies Cumulative. Each and all of the several rights and remedies
provided for in this Agreement shall be construed as being cumulative and no one
of them shall be deemed to be exclusive of the others or of any right or remedy
allowed by law or equity, and pursuit of any one remedy shall not be deemed to
be an election of such remedy, or a waiver of any other remedy.
12.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon all of the parties hereto and their respective executors,
administrators, successors and permitted assigns. The Company may assign all or
part of its rights hereunder to any of its subsidiary or its parent company, in
which case the Services shall be rendered to such assignee. Consultant may not
assign any of his rights hereunder.
13.    Injunctive Relief; Specific Performance. Consultant hereby expressly
agrees and acknowledges that a breach by Consultant of any of Consultant’s
obligations under Section 5 hereof would result in severe and irreparable injury
to the Company or its subsidiaries, which injury could not be adequately
compensated by an award of money damages, and Consultant therefore agrees and
acknowledges that the Company shall be entitled to injunctive relief in the
event of any such breach of this Agreement, or to enjoin or prevent such a
breach. Consultant further expressly waives any requirement or obligation of the
Company to post any bond or provide any other security in connection with
obtaining such injunctive relief.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
“Company”
PENTAIR LTD.


/s/ Angela D. Lageson____________
Angela D. Lageson
Senior Vice President, General Counsel and Secretary
 
“Consultant”


/s/ Charles A. Haggerty
Charles A. Haggerty







--------------------------------------------------------------------------------


EXHIBIT “A”
SERVICES
1.    Description of Services.
(a)
Consultant will attend a quarterly conference call with the Company to discuss
strategic and business issues, including but not limited to information
technology, enterprise risk management, business operations or other matters.

(b)
Consultant will make himself reasonably available to provide such other
consulting services relating to strategic and business matters as the Company
reasonably requests.

(c)
Consultant generally may perform his duties by telephone, email or use of other
technology, provided that, upon reasonable notice from Company, Consultant shall
make himself available to travel as necessary to perform the services described
above. If any such travel is required, the Company shall reimburse Consultant
for all reasonable travel expenses incurred.


--------------------------------------------------------------------------------


EXHIBIT “B”
FEES
1.
Quarterly compensation of $5,000, payable as soon as practicable after the end
of each quarter during the Term, in arrears.

2.
Reimbursement of reasonable business expenses incurred and substantiated in
accordance with the Company’s policies governing reimbursement of such expenses.



